EXHIBIT 10.1
 
 
 
CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT (this “Agreement”) dated as of the 5th day of
May, 2009 is by and between CRYOLIFE, INC., a Florida corporation (“CryoLife” or
the “Company”) and Albert E. Heacox (the “Officer”).


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company upon the recommendation of the
Compensation Committee, has determined that it is in the best interests of the
Company and its shareholders to enter into this Change of Control Agreement in
order to assure that the Company will have the continued dedication of Officer,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company; and


WHEREAS, Officer has determined that it is in the best interests of Officer to
enter into this Agreement;


NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:


           1.           CERTAIN DEFINITIONS.


(a) “Effective Date” means the first date during the Change of Control Period
(as defined herein) on which a Change of Control occurs.  Notwithstanding
anything in this Agreement to the contrary, if the Officer’s employment with the
Company is terminated by the Company without Cause or by Officer for Good Reason
(as such terms are defined herein) within the six (6) month period prior to the
date on which the Change of Control occurs and if such Change of Control is
consummated (such a termination of employment, an “Anticipatory Termination”),
then for all purposes of this Agreement the “Effective Date” means the date
immediately prior to the date of such termination of employment.


(b) “Change of Control Period” means the period commencing on the date hereof
and ending on September 1, 2011; provided, however, that, commencing on
September 1, 2011, and each three-year anniversary of such date (such date and
each such three-year anniversary thereof, the “Renewal Date”) unless previously
terminated, the Change of Control Period shall be automatically extended so as
to terminate three (3) years from such Renewal Date, unless, at least thirty
(30) days prior to the next Renewal Date, the Company shall give notice to the
Officer that the Change of Control Period shall not be so extended.


(c) “Affiliated Company” means any company controlled by, controlling or under
common control with the Company.


(d) “Change of Control” means a change in the ownership or effective control of,
or in the ownership of a substantial portion of the assets of, the Company, as
described in paragraphs (i) through (iii) below.
 
 

--------------------------------------------------------------------------------


 
 
(i)           Change in Ownership of the Company.  A change in the ownership of
the Company shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (iv)), other than a group of
which Officer is a member, acquires ownership of the Company stock that,
together with the Company stock held by such person or group, constitutes more
than 50% of the total voting power of the stock of the Company.


           (A)           If any one person or more than one person acting as a
group (within the meaning of paragraph (iv)), other than a group of which
Officer is a member,  is considered to own more than 50% of the total voting
power of the stock of the Company, the acquisition of additional the Company
stock by such person or persons shall not be considered to cause a change in the
ownership of the Company or to cause a change in the effective control of the
Company (within the meaning of paragraph (ii) below).


           (B)           An increase in the percentage of the Company stock
owned by any one person, or persons acting as a group (within the meaning of
paragraph (iv)), as a result of a transaction in which the Company acquires its
stock in exchange for property, shall be treated as an acquisition of stock for
purposes of this paragraph (i).


           (C)           Except as provided in (B) above, the provisions of this
paragraph (i) shall apply only to the transfer or issuance of the Company stock
if such stock remains outstanding after such transfer or issuance.
 
(ii)           Change in Effective Control of the Company.


(A)           A change in the effective control of the Company shall occur on
the date that either of (1) or (2) below occurs:


           (1)           Any one person, or more than one person acting as a
group (within the meaning of paragraph (iv)), other than a group of which
Officer is a member, acquires (or has acquired during the 12 month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing 30% or more of the total voting power of the
stock of the Company; or


           (2)           A majority of the members of the the Company Board of
Directors are replaced during any 12 month period by Directors whose appointment
or election is not endorsed by a majority of the Board of Directors prior to the
date of the appointment or election.


(B)           A change in effective control of the Company also may occur with
respect to any transaction in which either of the Company or the other entity
involved in a transaction experiences a Change of Control event described in
paragraphs (i) or (iii).


(C)           If any one person, or more than one person acting as a group
(within the meaning of paragraph (iv)), is considered to effectively control the
Company (within the meaning of this paragraph (ii)), the acquisition of
additional control of the Company by the same person or persons shall not be
considered to cause a change in the effective control of the Company (or to
cause a change in the ownership of the Company within the meaning of paragraph
(i)).
 
 
2

--------------------------------------------------------------------------------



 
(iii)           Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets shall occur on the date that any one person, or more than one person
acting as a group (within the meaning of paragraph (iv)), other than a group of
which Officer is a member, acquires (or has acquired during the 12 month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value (within the
meaning of paragraph (iii)(B)) equal to or more than 40% of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.
 
(A)           A transfer of the Company’s assets shall not be treated as a
change in the ownership of such assets if the assets are transferred to one or
more of the following:


           (1)           A shareholder of the Company (immediately before the
asset transfer) in exchange for or with respect to the Company stock;


           (2)           An entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company;


           (3)           A person, or more than one person acting as a group
(within the meaning of paragraph (iv)) that owns, directly or indirectly, 50% or
more of the total value or voting power of all of the outstanding stock of the
Company; or


           (4)           An entity, at least 50% of the total value or voting
power of which is owned, directly or indirectly, by a person described in
paragraph (iii)(A)(3).


For purposes of this paragraph (iii)(A), and except as otherwise provided, a
person’s status is determined immediately after the transfer of assets.


 (B)           For purposes of this paragraph (iii), gross fair market value
means the value of all the Company assets, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


(iv)        For purposes of this Section 1(d), persons shall be considered to be
acting as a group if they are owners of an entity that enters into a merger,
consolidation, purchase, or acquisition of assets, or similar business
transaction with the Company.  If a person, including an entity shareholder,
owns stock in the Company and another entity with which the Company enters into
a merger, consolidation, purchase, or acquisition of stock, or similar business
transaction, such shareholder shall be considered to be acting as a group with
the other shareholders in a corporation only to the extent of the ownership in
that corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.  Persons shall not
be considered to be acting as a group solely because they purchase or own stock
of the Company at the same time, or as a result of the same public offering of
the Company’s stock.
 

 
3

--------------------------------------------------------------------------------




2.           EMPLOYMENT.


Officer and the Company acknowledge that the employment of the Officer by the
Company is “at will” and Officer shall have no rights under this Agreement
unless Officer is terminated by the Company without Cause or by the Officer with
Good Reason during the period commencing on the Effective Date and ending on the
second anniversary of such date.


3.           TERMS OF AT WILL EMPLOYMENT.


(a) During the term of his or her employment by the Company, and excluding any
periods of vacation and sick leave to which the Officer is entitled, the Officer
agrees to devote reasonable attention and time to the business and affairs of
the Company and, to the extent necessary to discharge the responsibilities
assigned to the Officer by the Board of Directors or the Chief Executive
Officer, to use the Officer’s reasonable best efforts to perform faithfully and
efficiently such responsibilities.


(b) During the term of this Agreement, the Officer will not, without the prior
written consent of the Company, directly or indirectly other than in the
performance of the duties hereunder, render services of a business, professional
or commercial nature to any other person or firm, whether for compensation or
otherwise, except: (i) with respect to any noncompetitive family businesses of
the Officer for which the rendering of such services will not have an adverse
effect upon Officer’s performance of his duties and obligations hereunder; (ii)
that Officer shall be permitted to engage in charitable and community affairs
provided that such activities do not interfere with the performance of his
duties and responsibilities enumerated herein; and (iii) to give attention to
Officer’s investments provided that such activities do not interfere with the
performance of his duties and responsibilities enumerated herein.


4.           TERMINATION OF EMPLOYMENT.


(a)           Cause.  For purposes of this Agreement, “Cause” shall mean:


(i)  
an intentional act of fraud, embezzlement, theft or any other material violation
of law that occurs during or in the course of the Officer’s employment with the
Company;



(ii)  
intentional damage by Officer to the Company’s assets;



(iii)  
intentional disclosure by Officer of the Company’s confidential information
contrary to the Company policies;



(iv)  
material breach of the Officer’s obligations under this Agreement;



(v)  
intentional engagement by the Officer in any activity which would constitute a
breach of the Officer’s duty of loyalty or of the Officer’s assigned duties;



(vi)  
intentional breach by the Officer of any of the Company’s policies and
procedures;



(vii)  
the willful and continued failure by Officer to perform the Officer’s assigned
duties (other than as a result of incapacity due to physical or mental illness);
or

 
 
4

--------------------------------------------------------------------------------


 

 
(viii)  
willful conduct by the Officer that is demonstrably and materially injurious to
the Company, monetarily or otherwise.



(b)           Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean the assignment to the Officer, without the Officer’s consent, of any duties
materially inconsistent with the Officer’s position (including changes in
status, offices, or titles and any change in the Officer’s reporting
requirements that would cause Officer to report to an officer  who is junior in
seniority to the officer to whom Officer reports), authority, duties or
responsibilities, determined as of the later of the date of this Agreement or
the date of any modification to Officer’s position (including status, offices,
titles and reporting requirements, as described above), authority, duties or
responsibilities that is agreed to by Officer, or any other action by the
Company that results in a material diminution in such position, authority,
duties, responsibilities or Officer’s aggregate compensation, excluding for this
purpose an isolated, insubstantial and inadvertent action taken in good faith
and which is remedied by the Company within thirty (30) days after receipt of
notice thereof given by the Officer (each of these an “Event” for purposes of
this Section 4(b)).  Officer must notify the Company of any Event that
constitutes Good Reason within ninety (90) days following Officer’s knowledge of
the existence of such Event or such Event shall not constitute Good Reason under
this Agreement.


(c)           Notice of Termination.  Any termination by the Company for Cause,
or by the Officer for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b) of
this Agreement.  For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Officer’s employment under the provision so indicated and (iii) specifies
the termination date (which date shall not be more than thirty (30) days after
the giving of such notice; provided, however, if Officer is terminating for Good
Reason such date shall not be less than thirty (30) nor more than forty-five
(45) days after giving of such notice).  The failure by the Officer or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Officer or the Company, respectively, hereunder or preclude the Officer or
the Company, respectively, from asserting such fact or circumstance in enforcing
the Officer’s or the Company’s rights hereunder.


(e) Date of Termination.  “Date of Termination” means the date of receipt of the
Notice of Termination, or any later date specified therein, as the case may be.
The Company and the Officer shall take all steps necessary (including with
regard to any post-termination services by the Officer) to ensure that any
termination described in this Section 4 constitutes a “separation from service”
within the meaning of Section 409A of the Code, and notwithstanding anything
contained herein to the contrary, the date on which the separation from service
takes place shall be the “Date of Termination.”


(f)  Covenants Necessary to the Company’s Business.


(i)           Non-Solicitation of Customers.  The Officer covenants and agrees
that, during the term of this Agreement and for a period of one (1) year
following the termination of this Agreement Officer will not, either directly or
indirectly, in competition with the Company Business (as defined below),
solicit, entice or recruit for a Competing Business (as defined below), attempt
to solicit, entice or recruit for a Competing Business, or attempt to divert or
appropriate to a Competing Business, any actual or prospective customer of the
Company with whom Officer had contact on behalf of the Company.  For the
purposes of this Agreement, “Company Business” shall mean the business of (A)
processing cardiac or vascular tissues, (B) marketing biological glue or protein
hydrogel technology products, (C) marketing transport or other solutions for use
with human organs to be transplanted and/or (D) marketing hemostatic agents for
use in surgeries.  “Competing Business” shall mean any person or entity that
engages in a commercial business that is the same as or substantially similar to
the Company Business, and only that portion of the business that is in
competition with the Company Business.
 
 
5

--------------------------------------------------------------------------------



 
(ii)           Non-Solicitation of Employees.  Officer covenants and agrees
that, during the term of this Agreement for a period of one (1) year following
the Date of Termination, Officer will not, either directly or indirectly,
solicit, entice, encourage, cause, or recruit any person employed by the Company
and with whom Officer had contact during Officer’s employment with the Company
to leave such person’s employment with the Company to join a Competing Business.


(iii)           Consideration for Covenants.  Officer covenants and agrees that
the payment of any Severance Payment (as defined in Section 5(e)) shall be
subject to and expressly conditioned upon Officer’s compliance with the
covenants set forth in subparagraphs (i) and (ii) above.  Should Officer fail to
comply with these covenants, the Company shall not be required to make the
Severance Payment (or any portion of the Severance Payment that remains unpaid),
and the Officer shall be required to repay any portion of the Severance Payment
that the Officer has already received from the Company.




5.           OBLIGATIONS OF THE COMPANY UPON TERMINATION.


(a)           If, during the two year period commencing on the Effective Date
and ending on the second anniversary of the Effective Date, (i) the Company
shall terminate the Officer’s employment without Cause, or (ii) the Officer
shall terminate employment for Good Reason, then the Company shall pay to
Officer the Severance Payment (defined below).


(b) Severance Payment.  The “Severance Payment” shall be an amount equal to one
(1) times the aggregate of Officer’s base salary as of the Date of Termination
and bonus compensation for the year in which the termination of employment
occurs. For purposes of determining Officer’s bonus compensation for purposes of
this Section 5(b), if the Date of Termination occurs before the awarding of
bonuses for the year in which the Date of Termination occurs, the bonus
compensation component of the Severance Payment shall be computed based on
Officer’s most recent awarded bonus.  Bonus compensation shall include both the
Annual Bonus paid in cash and the value of any non-cash bonuses, such as options
or restricted stock. Any such options will be valued pursuant to the Black
Scholes valuation method as of the grant date, using the same assumptions used
by the Company in computing the FAS 123R charge for the options, and any shares
of restricted stock will be valued at the closing price of the the Company
Common Stock on The New York Stock Exchange on the date of issuance.  The
Company’s annual option and restricted stock grants shall not be deemed to be
bonus compensation unless they are specifically designated as such by the the
Company Compensation Committee.  For the sake of clarification, all cash paid
and any shares issued in payment of all or a portion of the bonus pursuant to
the Company’s Officer Incentive Plan shall be bonus compensation for purposes of
this Agreement for the year in which paid or issued. The Severance Payment shall
be payable to Officer as follows:
 
 
6

--------------------------------------------------------------------------------



 
(i)           The Severance Payment, if any is due hereunder, shall be paid to
Officer in a lump sum not later than thirty (30) days following Officer’s Date
of Termination. 


(ii)           In the event of an Anticipatory Termination, the Severance
Payment shall be paid to Officer in a lump sum not later than thirty (30) days
following the date of the Change of Control.


Notwithstanding the foregoing, if any amount paid pursuant to this Section 5(b)
is deferred compensation withing the meaning of Section 409A of the Code and as
of the Date of Termination Officer is a Specified Employee, amounts that would
otherwise be payable during the six-month period immediately following the Date
of Termination shall instead be paid, with interest on any delayed payment at
the applicable federal rate provided for in Section 7872(f)(2)(A) of the Code,
on the first business day after the date that is six months following Officer’s
“separation from service” within the meaning of Section 409A of the Code (the
“Delayed Payment Date”).   As used in this Agreement, the term “Specified
Employee” means a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”). By way of
clarification, “specified employee” means a “key employee” (as defined in
Section 416(i) of the Code, disregarding Section 416(i)(5) of the Code) of the
Company.  Officer shall be treated as a key employee if the Officer meets the
requirement of Section 416(i)(1)(A)(i), (ii), or (iii) at any time during the
twelve (12) month period ending on an “identification date”.  For purposes of
any “Specified Employee” determination hereunder, the “identification date”
shall mean the last day of each calendar year.


6.           FULL SETTLEMENT.


In no event shall the Officer be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Officer under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Officer obtains other employment.  The Company agrees to pay,
to the full extent permitted by law, all legal fees and expenses which the
Officer may reasonably incur as a result of any contest by the Company or
Officer with respect to liability under or the interpretation of the validity or
enforceability of, any provision of this Agreement, but only in the event and to
the extent that (i) the Officer receives a final, non-appealable judgment in his
favor in any such action or receives a final judgment in his favor that has not
been appealed by the Company within 30 days of the date of the judgment; or (ii)
the parties agree to dismiss any such action upon the Company’s payment of the
sums allegedly due the Officer or performance of the covenants by the Company
allegedly breached by it.


7.           LIMITATION OR EXPANSION OF BENEFITS.


(a) In the event it shall be determined that all or any portion of any benefit,
payment, acceleration right or distribution by the Company to or for the benefit
of the Officer (whether payable or distributable pursuant to the terms of this
Agreement or otherwise) is treated as an “excess parachute payment” (as defined
in Section 280G(b)(1) of the Code) which is subject to the excise tax imposed by
Section 4999 of the Code (such excise tax, the “Excise Tax”), then the Company
shall pay to Officer an additional amount of cash (a “Gross-Up Payment”) equal
to the amount necessary to cause the amount of the aggregate after-tax
compensation and benefits received by the Officer hereunder (after payment of
the excise tax under Section 4999 of the Code with respect to any excess
parachute payment, and any state and federal income and employment taxes with
respect to the Gross-Up Payment) to equal the aggregate after-tax compensation
and benefits the Officer would have received if the Excise Tax had not been
imposed. The Gross Up Payment shall be paid to Officer on the date that is
thirty (30) days prior to the date on which the Excise Tax with respect to any
excess parachute payment is due.  A nationally recognized public accounting firm
selected by the Company shall initially determine, at the Company’s expense,
whether an “excess parachute payment” will be made to Officer, and if so, the
amount of the Gross-Up Payment.  In the event of a subsequent claim by the
Internal Revenue Service that, if successful, would result in Officer’s
liability for an Excise Tax in excess of the amount covered by any previous
Gross-Up Payment, the Officer shall promptly notify the Company in writing of
such claim.  If the Company elects to contest such claim, it shall so notify the
Officer and shall bear and pay directly or indirectly all costs and expenses of
contesting the claim (including additional interest and penalties incurred in
connection with such action), and shall indemnify and hold Officer harmless, on
an after-tax basis, for any excise, income, or employment tax, including
interest and penalties with respect thereto, imposed as a result of the
Company’s payment of costs of the contest. Officer shall cooperate fully with
the Company in the defense of any such IRS claim.  If, as a result of the
Company’s action with respect to a claim, Officer receives a refund of any
amount paid by the Company with respect to such claim, Officer shall promptly
pay such refund to the Company.  In the event the IRS claim is finally
determined to result in the imposition of additional Excise Tax on Officer, the
Company shall make an additional Gross-Up Payment with respect to any such
additional Excise Tax.
 
 
7

--------------------------------------------------------------------------------



 
(b) Anything in this Agreement to the contrary notwithstanding, aggregate
severance, separation and/or similar payments made to Officer pursuant to this
Agreement and otherwise shall be limited to the equivalent of Officer’s salary
paid during the three (3) completed fiscal years ended prior to the Date of
Termination, including bonuses and guaranteed benefits paid during those years.
If necessary, any Gross-Up Payment will be reduced in order to comply with this
provision.


8.           CONFIDENTIAL INFORMATION.


The Officer and the Company are parties to one or more separate agreements
respecting confidential information, trade secrets, inventions and
non-competition (collectively, the “IP Agreements”). The parties agree that the
IP Agreements shall not be superseded or terminated by this Agreement and shall
survive any termination of this Agreement; provided, however, that to the extent
that there is any conflict or overlap between the provisions of this Agreement
and any of the IP Agreements, those provisions that provide the Company with the
greatest rights and protections shall control.




8

--------------------------------------------------------------------------------






9.           SUCCESSORS.


(a) This Agreement is personal to the Officer and without the prior written
consent of the Company shall not be assignable by the Officer otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Officer’s legal representatives.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “the Company” shall mean CryoLife as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


10.           COMPLIANCE WITH SECTION 409A.


(a)           This Agreement is intended to comply with, or otherwise be exempt
from, Section 409A of the Code and any regulations and Treasury guidance
promulgated thereunder.


(b)           The Company and Officer agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with Section 409A of the Code.


(c)           The Company makes no representation or warranty as to the tax
effect of any of the preceding provisions, and the provisions of this Agreement
shall not be construed as a guarantee by the Company of any particular tax
effect to Officer under this Agreement.  the Company shall not be liable to
Officer or any other person for any payment made under this Agreement which is
determined to result in the imposition of an excise tax, penalty or interest
under Section 409A of the Code, nor for reporting in good faith any payment made
under this Agreement as an amount includible in gross income under Section 409A
of the Code.


11.           MISCELLANEOUS.


(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force and effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery (which shall include delivery via Federal Express or
UPS) to the other party or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:
 
 
9

--------------------------------------------------------------------------------



 

 
If to the Officer:
     
Albert E. Heacox
 
4289 Highborne Dr.
 
Marietta, Georgia 30066
     
If to the Company:
     
CryoLife, Inc.
 
1655 Roberts Boulevard, N.W,
 
Kennesaw, Georgia 30144
 
Attention:  Chief Executive Officer
 
Facsimile: (770) 590-3754



or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(c) If any provision of this Agreement or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of this Agreement and the application of such provision
to any other person or circumstance shall not be affected, and the provision so
held to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it valid, enforceable and
legal; provided, however, if the provision so held to be invalid, unenforceable
or otherwise illegal cannot be reformed so as to be valid and enforceable, then
it shall be severed from, and shall not affect the enforceability of, the
remaining provisions of the Agreement.


(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


(e) This Agreement embodies the entire agreement between the parties with
respect to the subject matter addressed herein, except as specifically set forth
in Section 9 above.  From and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof.










10

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
/s/ Albert E. Heacox
 
Albert E. Heacox
         
CRYOLIFE, INC.
         
By:  /s/ Steven G. Anderson
 
Steven G. Anderson
 
Chairman, President and CEO






 
11

--------------------------------------------------------------------------------

 
